                Case 19-11743-JTD      Doc 833    Filed 07/16/21   Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                           Chapter 11

PANCAKES & PIES, LLC,                            Case No. 19-11743 (JTD)

              Post-Effective Date Debtor.


                     ORDER SCHEDULING OMNIBUS HEARING DATE


                IT IS HEREBY ORDERED, that the following omnibus hearing date has been

scheduled in the above-captioned matter:

             DATE                    TIME

         August 25, 2021                    10:00 a.m. (Eastern Time) (Omnibus Hearing)




         Dated: July 16th, 2021                       JOHN T. DORSEY
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
